Citation Nr: 0630129	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-24 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1963 to March 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 decision by the RO 
which, in part, denied service connection for the cause of 
the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appellant's appeal.  

The appellant contends that the veteran's death from coronary 
artery disease and hypertension was directly related to his 
service-connected post-traumatic stress disorder (PTSD).  
Specifically, that the veteran experienced significant stress 
related to his PTSD, that he smoked and abused alcohol to 
cope with his symptoms, and that he subsequently developed 
coronary artery disease and hypertension as a result of his 
stress.  In her notice of disagreement and in a letter 
received in November 2004, the appellant reported that the 
veteran was treated by VA for cardiovascular problems three 
times in the past six years, including twice for heart 
surgery.  She also asserted that VA medical staff told her 
that the veteran's PTSD caused his heart problems.  However, 
it does not appear that any attempt was made to obtain any VA 
treatment records from that facility.  In the Informal 
Hearing Presentation, the representative noted that there 
appeared to be missing VA treatment records and requested 
that the case be remanded to obtain all of the veteran's 
medical records.  

The Board also notes that the Certificate of Death indicated 
that the veteran was an inpatient at Union Hospital in Terre 
Haute, Indiana when he died on April [redacted], 2003.  However, a 
bill from a medical transportation company showed that the 
veteran was transported from his residence to the hospital on 
the day he expired.  Thus, it is unclear if there are any 
terminal hospital records.  Since the appeal must be remanded 
on other grounds, the appellant should be given an 
opportunity to complete and return appropriate release of 
information documents so that VA can attempt to assist her in 
obtaining medical records from that facility, including any 
terminal hospital reports.  The appellant is advised that 
without her cooperation, VA is unable to obtain any private 
medical records.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2005).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all healthcare 
providers who treated the veteran for any 
heart problems since his discharge from 
service.  She should also be asked to 
identify any VA medical personnel who 
told her that the veteran's PTSD caused 
his heart disease.  After securing the 
appropriate release forms, the RO should 
obtain all medical records from Danville 
VA hospital in Indianapolis, Indiana from 
1999 to April 2003, and all available 
medical records from Union Hospital in 
Terre Haute, Indiana, including any 
terminal hospital reports in April 2003.  
If any records identified by the 
appellant cannot be obtained, she should 
be so informed and it should be 
documented in the claims folder.  

2.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished an SSOC, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




		
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


